       Case 1:20-bk-12622         Doc 39      Filed 01/19/21 Entered 01/19/21 09:45:06                Desc Main
                                              Document Page 1 of 5




                                      UNITED STATES BANKRUPTCY COURT
                                         SOUTHERN DISTRICT OF OHIO
                                              WESTERN DIVISION
IN RE:
   CARLTON D. GAINES                        SHEIMEKA M. GAINES                       CASE NO. 20-12622
   9353 LORALINDA DRIVE                     22 SARPY ROAD, UNIT A                    (CHAPTER 13)
   CINCINNATI, OH 45251                     BELLEVILLE, IL 62221                     JUDGE JEFFERY P. HOPKINS


               Debtors                                  Debtors

CHAPTER 13 TRUSTEE'S MOTION TO DISMISS BOTH DEBTORS FOR FAILURE TO MAKE PLAN PAYMENTS
                                 AND NOTICE OF HEARING

    Now comes Margaret A. Burks, Chapter 13 Trustee herein, and reports to the Court that there has been a material
default into the plan as evidenced by the attached payment history.

                                                   MEMORANDUM

   The Trustee requests that she be permitted to disburse funds in her possession pursuant to the confirmed plan , minus
administrative costs, or if pre confirmation, that Trustee shall disburse funds in her possession to Debtors minus
administrative costs. Any funds received after the entry of the Order of Dismissal shall be returned to Debtors.

    The Chapter 13 Trustee moves the Court pursuant to 11 U.S.C Sections 1307(c)(4)and(6) for an order of dismissal.



                                                                          Respectfully submitted,

                                                                    /s/   Margaret A. Burks, Esq.
                                                                          Margaret A. Burks, Esq.
                                                                          Chapter 13 Trustee
                                                                          Attorney No. OH 0030377

                                                                          Francis J. DiCesare, Esq.
                                                                          Staff Attorney
                                                                          Attorney No. OH 0038798

                                                                          Tammy E. Stickley, Esq.
                                                                          Staff Attorney
                                                                          Attorney Reg No. OH 0090122

                                                                          600 Vine Street, Suite 2200
                                                                          Cincinnati, OH 45202
                                                                          (513) 621-4488
                                                                          (513) 621 2643 (Facsimile)
                                                                          fdicesare@cinn13.org
                                                                          tstickley@cinn13.org
                                                                          mburks@cinn13.org - Correspondence only
       Case 1:20-bk-12622          Doc 39     Filed 01/19/21 Entered 01/19/21 09:45:06                 Desc Main
                                              Document Page 2 of 5

                                             CERTIFICATE OF SERVICE

    I hereby certify that a copy of the foregoing Motion to Dismiss was served electronically on the date of filing
through the court’s ECF System on all ECF participants registered in this case at the email address registered with the
court and

    by first class mail on January 19, 2021 addressed to:

Debtors' Attorney:
ARNOLD S. LEVINE CO., LPA
324 READING ROAD
CINCINNATI, OH 45202

Debtor(s):
CARLTON D. GAINES                                                  SHEIMEKA M. GAINES
9353 LORALINDA DRIVE                                               22 SARPY ROAD, UNIT A
CINCINNATI, OH 45251                                               BELLEVILLE, IL 62221




                                                                  /s/   Margaret A. Burks, Esq.
                                                                        Margaret A. Burks, Esq.
       Case 1:20-bk-12622          Doc 39     Filed 01/19/21 Entered 01/19/21 09:45:06                 Desc Main
                                              Document Page 3 of 5
                                      UNITED STATES BANKRUPTCY COURT
                                         SOUTHERN DISTRICT OF OHIO
                                              WESTERN DIVISION
IN RE:
  CARLTON D. GAINES                          SHEIMEKA M. GAINES                       CASE NO. 20-12622
  9353 LORALINDA DRIVE                       22 SARPY ROAD, UNIT A                    (CHAPTER 13)
  CINCINNATI, OH 45251                       BELLEVILLE, IL 62221                     JUDGE JEFFERY P. HOPKINS


               Debtors                                   Debtors

                                 NOTICE OF MOTION TO DISMISS AND HEARING

    The Chapter 13 Trustee, Margaret A. Burks, has filed papers with the Court to dismiss your case.

   Your rights may be affected. You should read these papers carefully and discuss them with your attorney, if you
have one in this bankruptcy case. If you do not have an attorney, you may wish to consult one.

    If you do not want the Court to grant the relief sought in this motion, then on or before twenty-one (21) days from the
date set forth in the certificate of service for the motion, you or your attorney must:


             File with the Court a response explaining your position by mailing your response by regular U .S. Mail to the
             address below OR your attorney must file a response using the court's ECF system. The Court must receive
             your response on or before the above date.

                 U.S. BANKRUPTCY COURT
                 ATRIUM II, SUITE 800
                 221 EAST 4TH STREET
                 CINCINNATI, OH 45202

             You must also mail a copy to:


                 MARGARET A BURKS, TRUSTEE                          OFFICE OF THE U.S. TRUSTEE
                 CHAPTER 13 TRUSTEE                                 J.W. PECK FEDERAL BULIDING
                 600 VINE, SUITE 2200                               550 MAIN ST., ROOM 4-812
                 CINCINNATI, OH 45202                               CINCINNATI, OH 45202

                 Debtors' Attorney:
                 ARNOLD S. LEVINE CO., LPA
                 324 READING ROAD
                 CINCINNATI, OH 45202

                Debtor(s):
                CARLTON D. GAINES                                    SHEIMEKA M. GAINES
                9353 LORALINDA DRIVE                                 22 SARPY ROAD, UNIT A
                CINCINNATI, OH 45251                                 BELLEVILLE, IL 62221
       Case 1:20-bk-12622           Doc 39     Filed 01/19/21 Entered 01/19/21 09:45:06               Desc Main
                                               Document Page 4 of 5
    The Court will send you a separate notice if it sets a hearing.

   If you or your attorney do not take these steps, the Court may decide that you do not oppose the relief sought in the
motion and may enter an order granting that relief without further hearing or notice .

   PLEASE BE ADVISED that all parties should check the Judge's website for any updated COVID-19 policies
and procedures regarding the hearing location. The Judge's website can be found on the Bankruptcy Court's
website at: www.ohsb.uscourts.gov under the Judges' Information / Judge's Name / Policies and Procedures.

   If a response is filed within the time provided above, then a hearing will be held on February 25, 2021 at 2:00
pm at U.S. Bankruptcy Court , Room 816, Courtroom 2, Atrium II, 221 East Fourth Street, Cincinnati, OH
45202. If no response is filed within the time provided, then no hearing will be held and the Court may enter an
order dismissing this case.

                                                                      /s/   Margaret A. Burks, Esq.
Date: January 19, 2021
                                                                            Margaret A. Burks, Esq.
     Case 1:20-bk-12622    Doc 39   Filed 01/19/21 Entered 01/19/21 09:45:06   Desc Main
                                    Document Page 5 of 5
                              UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION

                          TRUSTEE'S REPORT OF RECENT PLAN PAYMENTS
RECEIPTS FROM 9/25/2020 THROUGH 1/19/2021
CURRENT PLAN PAYMENTS ARE $1103.28 PER MONTH

11/04/2020 TFSMPP TFS - MONTHLY PLAN PAYMENT                               $275.00         $0.00


                                                                           $275.00         $0.00
                                                          NET TOTAL:       $275.00         $0.00
